     Case 2:20-cv-04982-JLS-DFM Document 27 Filed 02/18/21 Page 1 of 2 Page ID #:297




1
2
3
4
5
6                                                           J S -6
7
8
9
                              UNITED STATES DISTRICT COURT
10
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                         WESTERN DIVISION
12
      CECIA GUTIERREZ MORALES,                   No. CV 20-4982 JLS (DFM)
13
                 Petitioner-Plaintiff,           ORDER DISMISSING ACTION
14                                               WITHOUT PREJUDICE
                       v.
15
      CHAD F. WOLF, Acting Secretary,
16    U.S. Department of Homeland Security,
      et al.,
17
                 Respondents-Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-04982-JLS-DFM Document 27 Filed 02/18/21 Page 2 of 2 Page ID #:298




1           Pursuant to the stipulation filed by the parties (Doc. 26), IT IS HEREBY
2     ORDERED that the above-captioned action is dismissed without prejudice in its entirety,
3     each party to bear its own costs, fees, and expenses.
4
5     DATED: February 18, 2021
6
7
                                                HON. JOSEPHINE L. STATON
8                                               UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
